Citation Nr: 0511532	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  00-01 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans


THE ISSUE

Entitlement to service connection for a back disability, to 
include arthritis and sciatica.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and a family member


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1961 to 
August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran served on active duty from October 1961 to August 
1962. The veteran has reported periods of ACDUTRA and 
Inactive Duty Training in the Reserve from 1961 to 1966. His 
Reserve duty has not been verified; however there is no 
showing that additional information regarding the veteran's 
Reserve duty should be obtained at this time. 

In March 2001, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge. A 
transcript of that hearing is of record.

In a May 2001 decision the Board reopened the claim for 
service connection for a low back disability, including 
arthritis and sciatica, and remanded the case to the RO for 
further development. The case was again remanded in December 
2003 for further development consistent with VA's duty to 
notify and assist.


FINDINGS OF FACT

1.  All pertinent notification and evidentiary development 
necessary for disposition of the issue have been 
accomplished.

2.  The veteran's current back disability was not present in 
service and is not related to service or event or occurrence 
therein; arthritis and sciatica were first demonstrated many 
years after separation from service.



CONCLUSION OF LAW

A back disorder, including sciatica, was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) (Act), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)] and the regulations implementing it are applicable to 
the veteran's claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. In addition, VA 
is required to notify the claimant to submit any pertinent 
evidence in the claimant's possession.

The record reflects that through the rating decision, 
statement of the case and supplements thereto, and RO 
correspondence, in particular, a letter dated in June 2001, 
and a VCAA letter dated in February 2004, the veteran has 
been informed of the evidence and information necessary to 
substantiate his claim, the information required from him in 
order for VA to obtain evidence and information in support of 
his claim, and the assistance that VA would provide in 
obtaining evidence and information on his behalf. Moreover, 
since the veteran was informed of the evidence that would be 
pertinent to his claims and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121. However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process." Id. at 120. 

In this case, the veteran filed his claim to reopen service 
connection for a back disability in November 1999, prior to 
enactment of the VCAA. In a May 2001 decision, the Board 
reopened the claim, and remanded for further development. The 
RO conducted further development, and readjudicated the 
veteran's claim. In December 2003, the Board remanded the 
case for compliance with the VCAA and further development of 
the evidence. The case was readjudicated in a November 2004 
supplemental statement of the case following the requested 
development. There is no indication or reason to believe that 
its decision would have been different had the claim not been 
previously adjudicated. In the Board's opinion, the RO 
properly processed the claim after complying with the notice 
requirements of the VCAA and the implementing regulations. 
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The record also reflects that the veteran's service medical 
records, service personnel records, and all identified post-
service records have been obtained. The case was remanded two 
times for further development. The RO sought to obtain 
additional clinical records regarding in-service treatment as 
asserted by the veteran. However, several requests to the 
National Personnel Records Center produced a negative 
response. The RO also made a direct request for clinical 
records from the identified provider, the Dwight D. 
Eisenhower Army Medical Center in Fort Gordon, Georgia. 
However, this also produced a negative response. The Board 
notes that the veteran has submitted voluminous records of 
post-service VA and private treatment for his back 
disability. 

Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claim, and the Board is 
also unaware of any such outstanding evidence or information. 
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations. Accordingly, the Board is 
satisfied that no further action is required under the VCAA 
or the implementing regulations.

II.  Factual Background

In April 1988, the appellant filed an original claim for 
service connection for a back condition. He alleged that he 
had fallen on his back during training in service, and it had 
gotten worse. 

The service medical records are absent any complaints, 
diagnosis, or treatment for the back. A June 1961 enlistment 
examination showed normal findings. On June 1962 separation 
examination, no back abnormalities or conditions were noted. 
On a report of medical history form at separation, recurrent 
back pain was specifically denied, and a clinical evaluation 
revealed normal findings. 

Post-service treatment records include private medical 
records dated from 1960 showing treatment for various 
conditions. Pertinently, they reflect that the veteran was 
seen in September 1962 for excision of a mole on his back. An 
April 1972 x-ray showed acute fracture of the left ankle. 
October 1974 records note growth on back for about a year 
with excision of a sebaceous cyst. A January 1979 record 
showed fracture of the distal fibula. An August 1979 physical 
is also noted, with no elaboration.

A January 1988 medical examination for the Department of 
Transportation new certification noted that the upper and 
lower extremities and the spine were all normal. The 
examiner's general comments were of a normal examination. A 
January 1988 note indicates that the veteran is a truck 
driver and had a physical.

A VA form 21-4138 dated in May 1988, signed by a 
chiropractor, indicates that the veteran was seen in March 
1988 for treatment of back pain and leg numbness, and 
reported that he noticed this pain after prolonged standing 
to service trucks at his place of employment. He related 
having received a severe blow to the low back in the early 
1960's. Orthopedic and neurologic examinations were noted as 
essentially normal. Joint dysfunction was discovered at L5-S1 
motor unit. Radiographic examination revealed evidence of 
spondylosis at L5-S1. The chiropractor concluded that the 
veteran's condition was chronic, moderate, lumbar subluxation 
complex with associated acute paresthesias, complicated by 
spondylosis, accompanied by lumbalgia. Treatment consisted of 
chiropractic manipulation therapy adjuncted by the 
appropriate use of pulsed wave ultrasound and intersegmental 
traction. 

In a June 1988 rating decision, the RO denied service 
connection for a back condition, finding that examinations on 
enlistment and separation from service were normal, and there 
was no evidence of a back condition in service. The veteran 
did not appeal the denial.

Private family doctor progress notes show treatment for 
various conditions from 1979 to 1996. VA treatment notes 
reveal that in November 1988, the veteran was referred to 
surgical care for complaints of disc problems since 1961 
which caused pain and numbness in the leg. X-rays and 
electromyography (EMG) reports revealed degenerative changes 
of the lumbar spine.

May 1989 VA notes reveal MRI showing neural foramina 
compromise bilaterally at L3-L4, secondary to facet-joint 
hypertrophy and prominent circumferential bulging disk; 
facet-joint hypertrophy at L4-5, and slightly bulging central 
disc at L5-S1. 

A December 1989 private treatment record reflects that the 
veteran reported going to VA for his back and had a diagnosis 
of arthritis. 

The veteran has submitted voluminous VA and private 
hospitalization and treatment records documenting continued 
treatment from 1989 to the 2001, including surgery, for 
herniated disc and arthritis of the back. 

In January 1999, the veteran filed to reopen his claim for 
service connection for a back disability. He claimed that he 
sustained a fall while in active duty training in service. 

A December 1998 lay statement from a fellow serviceman 
asserted personal knowledge of the veteran's active duty 
training at Fort Gordon, Georgia. The serviceman recalled 
witnessing the veteran have a fall or "wipe out" from a 
telephone-line pole which he was required to climb during 
training, after which he was attended to by medics and 
transported to the base infirmary.

In a March 1999 rating decision, the RO reopened the claim 
and denied service connection for a back condition to include 
arthritis and sciatica, finding that the first evidence of a 
back disability was shown many years after service, and there 
was no evidence to show that the current back disorder was 
related to military service.

In a March 2000 VA form 646 statement, the veteran's 
representative asserted that records were missing from the 
service medical records. 

In a March 2001 hearing before the undersigned, the veteran, 
his wife, and a family member gave testimony. The veteran 
testified to the effect that he was injured in a fall off a 
pole during active duty for training in 1961, and was told he 
had a cracked disc. He reported that he healed in a couple of 
weeks, managed to climb the pole again, passed the test, and 
returned to normal work. He testified to having no further 
problems with his back because he was not doing heavy work 
thereafter, and was subsequently assigned as a truck driver 
for the remainder of his active duty training reserve 
obligations until 1966 when he was discharged. After 
discharge from the Reserves in 1966, he related having 
problems with his back with numbness in the leg, and sought 
private treatment. He was told he had pulled a muscle, but 
the condition became chronic. He related that from 1962 and 
1963 he had numbness in his back, which had resulted in back 
surgery a few years prior, and that he had been treated at 
VAMC in New Orleans in the 1970's for right leg numbness and 
nerve damage. He also reported that he was receiving social 
security disability for his back, and had been told that his 
service medical records had been damaged in a fire at the 
National Personnel Records Center (NPRC). 

In a May 2001 decision, the Board reopened the claim, and 
remanded the case for further development. The Board noted 
that the veteran's records were not among those confirmed as 
lost as fire-related, and were preserved at NPRC. The Board 
requested that the RO make a second request that the 
depositories of records search for records of the veteran's 
fall from the telephone pole. The Board instructed that 
requests be sent directly to Fort Gordon VA hospital in 
Georgia where the veteran asserted he had been treated in 
service, and to NPRC. All pertinent VA medical records were 
also to be obtained.

In June 2001, the RO sent another request for search of 
records of the incident, to NPRC. In a September 2001 
response, NPRC forwarded the veteran's service personnel 
file, and indicated that extensive search revealed that the 
records requested on the matter were not of record. The RO 
also made several requests for hospital summary and 
outpatient treatment records to theVAMC in New Orleans for 
the period from January 1970 to the present. In an October 
2002 response, the VAMC indicated that no such records were 
at that facility. 

In September 2002, the RO also sent a request directly to 
Dwight D. Eisenhower (DDE) Medical Center at Fort Gordon, GA, 
providing the veteran's name, social security number, and 
dates of treatment, requesting a search for treatment records 
pertinent to the veteran's asserted hospitalization in 1961 
or 1962. In an October 2002 response, citing to the veteran's 
name and social security number, the Chief of Patient 
Administration Division at DDE Medical Center responded that 
a thorough search indicated that there were no medical 
records on file, and the records had been retired to the 
NPRC.

On return to the Board in December 2003, the case was again 
remanded for further development to obtain the underlying 
records of the veteran's social security disability award, 
and for compliance with the VCAA enacted during the pendency 
of the claim.

A copy of the veteran's Social Security Administration (SSA) 
disability benefits claim file reflects a grant of 
disability, and includes an examination report dated in June 
2001 from a private orthopedic surgeon, Dr. C. 

In the report, Dr. C notes that the veteran was employed as a 
laborer, had not worked since 1998, and had a history of 
chronic back pain dating back to a military injury in 1961. 
It was noted that the veteran had recently seen a local 
neurosurgeon, and had a history of two lumbar operative 
procedures. Dr. C. noted there were post surgical changes at 
L3-L4 and L5-S1, complete collapse of the disc space at L3-L4 
and L5-S1 with bridging osteophytes anteriorly present.

In various statements, briefs, and in the most recent March 
2005 Written Brief Presentation, the veteran and his 
representative argue that service connection for a back 
disability is warranted.

III.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d). 

Service connection for certain chronic disorders, including 
arthritis, may be presumed to have been incurred in service 
is demonstrated to a compensable degree within 1 year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The service medical records are completely absent complaints 
or treatment for a back condition, and no back condition is 
noted on separation examination in August 1962.

The post-service evidence reflects that the veteran was seen 
regularly by private physicians from 1960, and skin 
manifestations were noted between 1962 and 1974. Physicals 
are noted in August 1979 and January 1988 with no mention of 
a back disability. On a January 1988 physical for driver 
certification, the spine and extremities were noted as 
normal. The veteran was noted to be a truck driver. 
No significant back complaints are noted in the record until 
the back complaints of November 1988, over 25 years after 
separation from service. 

Further, there is no medical evidence linking the veteran's 
current back condition to service. Although the veteran 
argues that a June 2001 private orthopedic surgeon's report 
links his current disability to service, on closer scrutiny 
the Board cannot agree. The physician's report of a history 
of a back injury in service is based solely on information 
provided by the veteran. In this regard, the Board notes that 
a medical opinion based solely on a veteran's unsubstantiated 
history "can be no better than the facts alleged by the 
[veteran]" Swann v. Brown, 5 Vet. App. 229, 233 (1993). The 
Board is not required to accept examiners' opinions that are 
based on the veteran's recitation of medical history. See 
Godfrey v. Brown, 8 Vet. App. 113 (1995). The evidence of a 
nexus between the veteran's current back condition and 
military service consists of the veteran's own statements. 
This is not competent evidence since laypersons, such as the 
veteran, are not qualified to render a medical diagnosis or 
an opinion concerning medical causation. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.


ORDER

Service connection for a back disability, to include 
arthritis and sciatica, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


